Title: From George Washington to Elias Dayton, 14 June 1781
From: Washington, George
To: Dayton, Elias


                        
                            Dear Sir
                            Head Quarters New Windsor 14th June 1781.
                        
                        I have been favd with yours of the 2d instant. It is very unaccountable that so many Indications of an
                            evacuation of New York should be reported to You and that they should come from no other quarter—I have a very good
                            channel of intelligence by the way of Long Island and no movement is mentioned but that of a fleet bound to Europe—I
                            cannot help suspecting that there may be some design in propagating the report of an evacuation, while they have some
                            other purpose in view. You cannot oblige me more than endeavouring to ascertain whether any thing extraordinary, and what,
                            is passing among them.
                        It appears very odd to me that Mr Halstead should plead ignorance of the Charges on which Mr Adam was
                            arrested, as they were laid expressly upon the information and upon depositions transmitted by him to Mr Clarke a
                            Member of Congress for the State of Jersey—which were, by the president, fowrarded to me with orders to call Mr Adam to
                            account—You will please to direct the Court to make up their proceedings and desire the Judge Advocate to be clear
                            and full in reporting the cause of their rising for want of evidence should none appear upon the summons. You will
                            send the proceedings to me. I am Dr sir Yr most Obt Servt
                        
                            
                        
                        
                            P.S. I have recd yours of the 10th and have ordered as full a proportion of Cloathing to be delivered
                                to your Quarter Master as our present small stock will admit.
                        
                    